  Case 5:21-mj-05001-ELW Document 13               Filed 01/12/21 Page 1 of 1 PageID #: 26




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION


UNITED STATES OF AMERICA                                                             PLAINTIFF

               v.                     No.5:21MJ-5001-001

                             Corresponding Case No. 1:21-mj-00013
                                    USDC District of Columbia

RICHARD BARNETT aka “BIGO”                                                         DEFENDANT


                                           ORDER

        At the initial appearance conducted on a Complaint from the District of Columbia, the

defendant waived the issues of identity and probable cause pending removal of the case to the

District of Columbia. The Defendant requested a detention hearing be set in this District.

Accordingly, the Defendant is considered detained and remanded to the custody of the United States

Marshals Service pending outcome of the detention hearing in this District.

        The Detention hearing is scheduled for Friday January 15, 2021 at 12:30 p.m. via zoom.

        SO ORDERED this 12th day of January, 2021.




                                      BáBXÜ|Ç _A j|xwxÅtÇÇ
                                      HONORABLE ERIN L. WIEDEMANN
                                      UNITED STATES CHIEF MAGISTRATE JUDGE
